Case: 19-60378      Document: 00515562918         Page: 1    Date Filed: 09/14/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                September 14, 2020
                                  No. 19-60378
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   Grace Kaboh,

                                                                          Petitioner,

                                       versus

   William P. Barr, U. S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A208 923 800


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Grace Kaboh, a native and citizen of Cameroon, filed a petition for
   review of a decision by the Board of Immigration Appeals (BIA). The BIA
   denied Kaboh’s implied motion to remand the case to the immigration judge
   (IJ) for the consideration of new evidence and dismissed her appeal of the IJ’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60378      Document: 00515562918           Page: 2   Date Filed: 09/14/2020




                                    No. 19-60378


   denial of her application for asylum, withholding of removal (WOR), and
   protection under the Convention Against Torture (CAT).
          Kaboh fails specifically to challenge the BIA’s denial of her claims for
   WOR and protection under the CAT.               Thus, she has abandoned any
   argument that the BIA’s denial of these claims was erroneous. See Soadjede
   v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003); Yohey v. Collins, 985 F.2d 222,
   224–25 (5th Cir. 1993).
          Similarly, Kaboh fails specifically to challenge the BIA’s denial of her
   implied motion to remand the case to the IJ for the consideration of newly
   submitted evidence in the form of medical records, photographs, letters, and
   news articles. But even assuming Kaboh sufficiently raises this issue by
   asserting that her attorney failed to submit her medical records in the
   IJ proceedings and by simply relying on the remaining new evidence, her
   challenge nevertheless lacks merit.
          A motion seeking remand for the IJ to consider new evidence may be
   granted only if the “evidence sought to be offered is material and was not
   available and could not have been discovered or presented at the former
   hearing.” Milat v. Holder, 755 F.3d 354, 365 (5th Cir. 2014) (internal
   quotation marks and citation omitted). In the BIA proceedings, Kaboh
   essentially acknowledged that her newly submitted medical records were
   available and could have been presented at the IJ’s hearing. More generally,
   Kaboh asserted that her attempts to obtain additional corroborative evidence
   were limited by the Cameroonian government’s intentional disruption of
   internet service in her region of the country. However, Kaboh neglected to
   offer a specific explanation as to why any particular item of the remaining new
   evidence that predated the IJ’s hearing could not have been presented at the
   hearing. With respect to the news articles and other documents that postdate
   the IJ’s hearing, such that they could not have been presented, Kaboh failed




                                         2
Case: 19-60378      Document: 00515562918           Page: 3   Date Filed: 09/14/2020




                                     No. 19-60378


   to explain how those documents were material to her case. Because Kaboh
   has not established that the BIA’s denial of her implied motion to remand
   was capricious, irrational, or arbitrary, the BIA did not abuse its discretion.
   See Milat, 755 F.3d at 365.
          Finally, Kaboh contests the BIA’s factual determination that she did
   not satisfy the statutory requirements for asylum. See id. at 360; Zhang v.
   Gonzales, 432 F.3d 339, 344 (5th Cir. 2005) (describing the asylum
   determination as a factual issue). Kaboh asserts that she suffered past
   persecution, or had a well-founded fear of future persecution, due to her
   August 2015 arrest and the January 2016 break-in at her home by
   Cameroonian police. According to Kaboh, those police actions were taken
   on account of her political opinion as expressed in her television interview of
   an opposition leader and her stated desire to broadcast the Boko Haram
   videos in her possession.
          Generally, we have authority to review only the BIA’s decision. But
   we will review the IJ’s findings of fact and conclusions of law if, as here, the
   BIA adopted them. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009); Efe v.
   Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002). In this case, the BIA accepted
   the IJ’s determination that Kaboh neglected to provide reasonably available
   supporting evidence to corroborate certain necessary underlying facts,
   including that she was a well-known television journalist in Cameroon; that
   she possessed Boko Haram videos; and that she had been arrested, detained,
   and injured by Cameroonian police in August 2015. Specifically, the IJ
   reasoned that Kaboh had failed to provide more compelling photographs or
   video footage substantiating her television work; copies of the Boko Haram
   videos or letters from those who personally saw them; a statement from the
   person who posted her bail after the August 2015 arrest and detention; and
   medical records or letters documenting her injuries arising from that
   incident.



                                          3
Case: 19-60378     Document: 00515562918           Page: 4    Date Filed: 09/14/2020




                                    No. 19-60378


          Even when, as in this case, there is credible testimony by the applicant,
   an asylum application can properly be denied due to the applicant’s failure to
   provide reasonably available corroborating information. Yang v. Holder, 664
   F.3d 580, 584–85, 587 (5th Cir. 2011). Kaboh failed to demonstrate that a
   reasonable trier of fact would be compelled to conclude that the
   corroborating evidence sought by the IJ was unavailable. See id. To the
   extent that Kaboh presented new arguments and evidence supporting her
   asylum claim in the BIA proceeding, and the BIA did not consider the new
   arguments and evidence, Kaboh has failed to exhaust her administrative
   remedies, and we lack jurisdiction to consider those new issues. See Lopez-
   Dubon v. Holder, 609 F.3d 642, 644 (5th Cir. 2010). Moreover, because the
   BIA’s factual determination that Kaboh was not entitled to asylum was
   supported by record evidence and was substantially reasonable, the denial of
   Kaboh’s asylum claim was not erroneous. Shaikh v. Holder, 588 F.3d 861,
   863 (5th Cir. 2009); Zhang, 432 F.3d at 344.
          Accordingly, the petition for review is DENIED.




                                          4